07-1618-cr
United States v. DeFilippo

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                   _____________________

                                     August Term, 2007
(Argued: June 19, 2008                                        Decided: October 10, 2008
                                                             Amended: October 16, 2008)

                                    Docket No. 07-1618-cr
                                   _____________________

                                UNITED STATES OF AMERICA,

                                          Appellee,

                                             -v.-

  JOSEPH MASSINO, ALSO KNOWN AS JOEY MESSINA, JOHN JOSEPH
   SPIRITO, ALSO KNOWN AS JOHNNY JOE, EMANUEL GUARAGNA,
  ANTHONY FRASCONE, ALSO KNOWN AS ANTHONY NICOLE, ALSO
 KNOWN AS ANTHONY THE HAT, ANTHONY SIANO, RUSSEL TRUCCO,
    ALSO KNOWN AS THE TRUCK, ANTHONY DONATO, VINCENT
                         BASCIANO,

                                        Defendants,

    PATRICK DEFILIPPO, ALSO KNOWN AS PATTY FROM THE BRONX,

                                    Defendant-Appellant.

                                  _______________________

BEFORE: HALL, LIVINGSTON, Circuit Judges, and MCMAHON, District Judge.*

                                   _______________________


         *
          The Honorable Colleen McMahon, of the United States District Court for the Southern
District of New York, sitting by designation.
       Defendant-Appellant Patrick DeFilippo appeals from the judgment of the District Court

for the Eastern District of New York (Garaufis, J.), convicting him of conspiring to racketeer,

three counts of illegal gambling (conspiracy and substantive), and conspiring to collect credit

through extortionate means. The district court sentenced DeFilippo to a collective term of forty

years’ imprisonment. On appeal, DeFilippo raises several alleged evidentiary errors, claims

insufficiency of the evidence, and attacks his sentence on procedural grounds. We address most

of DeFilippo’s evidentiary challenges and his sufficiency challenge in a separate summary order.

After reviewing DeFilippo’s remaining evidentiary challenges concerning the admission of

certain testimony by James Tartaglione and his sentencing challenges, we find that the admission

of that testimony was in error, but the error was harmless. Accordingly, for the reasons stated

herein and in an accompanying summary order, the judgment of conviction and the sentence are

AFFIRMED.

                                   _______________________


               Richard Ware Levitt, New York, New York, for Defendant-Appellant.

               Winston Y. Chan, Assistant United States Attorney (Greg D. Andres, Peter A.
               Norling, Amy Busa, Assistant United States Attorneys, on the brief), for Benton J.
               Campbell, United States Attorney for the Eastern District of New York, Brooklyn,
               New York, for Defendant-Appellee.

                                   _______________________



PER CURIAM:

       Defendant-Appellant Patrick DeFilippo appeals from the judgment of the District Court

for the Eastern District of New York (Garaufis, J.), convicting him of conspiring to racketeer,

three counts of illegal gambling (conspiracy and substantive), and conspiring to collect on an

                                                 2
extension of credit through extortionate means. The district court sentenced DeFilippo to a

collective term of forty years’ imprisonment. On appeal, DeFilippo claims several errors: (1) the

erroneous admission of several statements by cooperating and expert witnesses; (2) the

unwarranted striking of testimony given by a cooperating witness and imposition of restrictions

on cross-examination of that witness; (3) insufficiency of the evidence; and (4) procedural

unreasonableness in sentencing, consisting of errors in the district court’s application of the

Guidelines. We address most of DeFilippo’s evidentiary challenges and his sufficiency challenge

in a separate summary order filed simultaneously herewith. We review here DeFilippo’s

challenge to the admission of certain testimony given by cooperating witness James Tartaglione,

as well as his sentencing challenges. We find that the admission of that testimony was in error,

but the error was harmless. Accordingly, for the reasons stated herein and in the accompanying

summary order, the judgment of conviction and sentence are AFFIRMED.



                                         BACKGROUND

       On January 11, 2006, a federal Grand Jury returned a Superseding Indictment (“the

Indictment”) charging Patrick DeFilippo and Vincent Basciano with eleven counts stemming

from their involvement with the Bonanno Crime Family (“the Family”), one of the Five Families

of New York. The Indictment explained that the Family was “an organized criminal group” that

was organized into subgroups headed by captains (or “capos”). The Family’s purpose was “to

generate money for its members and associates,” and it achieved this objective “through various

criminal activities.” The Indictment accused Basciano and DeFilippo of being members and

captains within the Family.



                                                  3
       Count 1 of the Indictment charged DeFilippo and Basciano with a racketeering

conspiracy. The racketeering conspiracy was based on thirteen predicate racketeering acts, all of

which allegedly involved both defendants unless otherwise noted: (1) supervision of an illegal

gambling business (applicable only to Basciano); (2) illegal gambling involving Joker-Poker

machines; (3) conspiracy and attempt to murder David Nunez; (4) bookmaking (applicable only

to DeFilippo); (5) extortionate extension of credit (applicable only to Basciano); (6) extortionate

extension of credit (applicable only to Basciano); (7) conspiracy to use extortionate means to

collect on an extension of credit (applicable only to DeFilippo); (8) collection on an extension of

credit through extortionate means (applicable only to DeFilippo); (9) collection on an extension

of credit through extortionate means (applicable only to DeFilippo); (10) conspiracy to murder

and murder of Gerlando Sciascia (applicable only to DeFilippo); (11) conspiracy to murder and

murder of Frank Santoro (applicable only to Basciano); (12) murder-for-hire (applicable only to

Basciano); and (13) conspiracy to collect on an extension of credit through extortionate means

(applicable only to Basciano).

       Counts 2, 3, and 4 all charged offenses related to illegal gambling and bookmaking.

Count 5 charged an extortionate collection of credit conspiracy, and Counts 6 and 7 charged

substantive extortionate collection of credit. Counts 8, 9, and 10 charged DeFilippo with murder

in aid of racketeering, conspiring to murder in aid of racketeering, and using a firearm during a

crime of violence, respectively, for the murder of Gerlando (“George”) Sciascia and the use of a

firearm during that murder. Count 11 charged Basciano with an additional extortionate credit

collection offense.



                                                 4
       DeFilippo and Basciano were tried jointly in 2006. After an eleven-week trial, the jury

returned its verdict on May 9, 2006. It found DeFilippo guilty of Count 1 (racketeering

conspiracy), Counts 2, 3, and 4 (illegal gambling and bookmaking), and Count 5 (extortionate

credit collection conspiracy). The jury found DeFilippo not guilty of Counts 6 and 7 (substantive

extortionate credit collection). The jury failed to reach a unanimous verdict on Counts 8, 9, and

10 (murder of George Sciascia, conspiracy to murder George Sciascia, and use of a firearm

during the murder of George Sciascia).

       With respect to Count 1, the racketeering conspiracy, the jury also returned a special

verdict identifying the racketeering acts on which it had found DeFilippo guilty. The jury

determined that the Government had proven two acts involving illegal gambling, one act of

extortionate credit collection conspiracy, and the conspiracy to murder, and attempted murder of,

David Nunez. The jury concluded that the Government had failed to prove two acts of

substantive extortionate credit collection. Finally, the jury failed to reach a unanimous decision

as to whether the Government had proven the racketeering acts of conspiracy to murder, and

murder of, George Sciascia.

       The district court sentenced DeFilippo in March 2007. It imposed a combined sentence

principally consisting of forty years’ imprisonment. This sentence was fifteen years below the

applicable Guidelines sentence. Further details about the sentencing process are provided in the

discussion of DeFilippo’s sentencing-related challenges, infra.

       On appeal, DeFilippo challenges his conviction and sentence on several grounds. Here,

we address two evidentiary issues and two sentencing challenges. With respect to the district

court’s rulings on the admission of evidence, we address DeFilippo’s claims that the district

                                                 5
court erred when it admitted James Tartaglione’s testimony concerning two subjects: (1)

whether Tartaglione knew of anyone whom the Government had charged with a crime of which

that person was not guilty; and (2) an out-of-court statement made by another individual about

“killing kids.” We also address DeFilippo’s two challenges to his sentence. We address all of

DeFilippo’s other challenges in an accompanying summary order.



                                         DISCUSSION

                                   I. Evidentiary Challenges

       The first two of DeFilippo’s challenges that we address in this opinion relate to the

district court’s evidentiary rulings, which we review “only for abuse of discretion.” United

States v. Wexler, 522 F.3d 194, 202 (2d Cir. 2008).



       A.      James Tartaglione’s “Guilty-as-Charged” Testimony

1.     Facts

       DeFilippo’s first challenge involves the Government’s questioning of James Tartaglione,

a high-ranking member of the Family who testified as a cooperating Government witness at trial.

At some point in the past, Tartaglione had recorded his conversations with other members of the

Family at the request of the Government. Two of the recordings were introduced into evidence

and played for the jury. One recording contained an exchange between Tartaglione and Basciano

(DeFilippo’s co-defendant) about the possibility that Basciano might be arrested and charged

with a 2001 murder:



                                                6
       Basciano:      They’re gonna be tough to pinch me on this. . . . You wanna know why?
                      . . . They have no nothing. . . . How are they going to pinch me on that?
       Tartaglione:   You, do you want me . . . my honest opinion? (pause) Vinny?
       Basciano:      Oh yeah yeah.
       Tartaglione:   I’m gonna give you my honest opinion. What they do—
       Basciano:      They paint you in a certain light.
       Tartaglione:   They paint you—
       Basciano:      A hundred percent.
       Tartaglione:   Listen, but they don’t only hit you with this charge. Nine thousand six
                      hundred and eighty-four other charges.
       Basciano:      Ha ha ha (laughing)
       Tartaglione:   So if one sticks,
       Basciano:      ha ha ha ha ha ha.
       Tartaglione:   You’re guilty of this anyhow, so they throw this in there.
       Basciano:      I go home tonight I eat my macaroni.
       Tartaglione:   That’s right.

(Government Appendix at 2.)

       Immediately after playing this exchange for the jury, the Government asked Tartaglione

what he had meant by “[t]hey paint you in a certain light” and the reference to “[n]ine thousand

six hundred and eighty-four other charges.” When asked why he had made the statement about

“other charges,” Tartaglione responded: “[j]ust to win their confidence, just to sit down and say

that ‘I’m with you.’ Just to say something.” (Trial Tr. at 4794.) This response fully answered

the question but apparently was not the answer the Government had been hoping for. So, the

Government continued questioning Tartaglione about what he had meant:

       Q:             During the course of time that you have been involved in the [Family], do
                      you specifically know of anyone that’s been charged with a crime that they
                      were not guilty of?
       Defense:       Objection, 6012.
       Court:         Sustained.
       Q:             Sir, have you ever been charged with a crime that you weren’t guilty of?
       A:             No.
       Defense:       Objection.
       Court:         Overruled.
       Q:             Have you ever been charged with a crime that you weren’t guilty of?

                                                7
         Defense:      Objection.
         Court:        Overruled. You may answer.
         A:            No.
         Q:            Are you aware, based on your experience in organized crime, of anyone
                       that’s been charged with a crime they didn’t commit?
         Defense:      Objection. . . .
         Court:        Sustained.
         Q:            When you made a reference to “9,684 other charges,” had you known,
                       with respect to that comment, that specific comment, had you known of
                       anyone in organized crime that had been charged with a crime that was
                       not guilty of it?
         Defense:      Objection. . . .
         Court:        You may answer.
         A:            No. It’s not so.

(Trial Tr. at 4794-96 (emphasis added).) Defense counsel renewed their objections at the next

break in the trial, arguing that this line of questioning was inadmissible under “all of” the Rules

of Evidence. (Trial Tr. at 4829.) The Government claimed that the question and answer were

relevant as tending to show Tartaglione’s state of mind when he made the “other charges”

statement in the taped conversation. The district court overruled the objection and did not strike

the testimony.

         On appeal, DeFilippo argues that this testimony should have been excluded as

impermissible opinion testimony. He claims that Tartaglione was essentially opining that

everyone involved in organized crime whom the Government charges with a crime is guilty of

that crime—and he asserts that Tartaglione’s personal opinion on this subject was not relevant to

his (DeFilippo’s) own guilt. DeFilippo also argues that the testimony was inadmissible under

Federal Rule of Evidence 403 because its prejudicial effect substantially outweighed its probative

value.




                                                 8
        In response, the Government first suggests that DeFilippo failed to raise a Rule 701

opinion testimony challenge at trial and has therefore not preserved that argument for appeal.

With respect to the merits of the challenge, the Government argues that the testimony was

entirely relevant because it explained what Tartaglione had meant by the “other charges”

statement. The Government characterizes that statement as having implied that Tartaglione had

actual knowledge of instances in which organized crime defendants had been charged with

crimes of which they were innocent—and asserts that it was important to clarify whether

Tartaglione had such personal knowledge. The Government further claims that the testimony did

not violate Rule 403 because Tartaglione did not suggest that all criminal defendants are guilty.



2.      Law

        Contrary to the Government’s claims, DeFilippo sufficiently raised a “lay opinion”

challenge before the district court to preserve the issue for appeal. At sidebar, his attorney

argued that Tartaglione’s “other charges” statement was not “permissible under the rules of

evidence, all of them, including rule 403.” (Trial Tr. at 4829.) “What the government did there,”

counsel continued, “was essentially to tell this jury that it’s the opinion of this witness . . . that

when somebody is charged they are guilty.” (Trial Tr. at 4829-30 (emphasis added).) DeFilippo

further accused the Government of trying “to obtain a conviction based on this man’s opinion.”

(Trial Tr. at 4830 (emphasis added).) These arguments gave the district court and the

Government sufficient notice that DeFilippo believed that Tartaglione’s statement was

inadmissible because it improperly included an opinion about an irrelevant subject. The issue

has been preserved for appeal.

                                                    9
       While examining Tartaglione, the Government asked a series of three similar questions.

First, it asked Tartaglione whether he “specifically” knew of “anyone” in the Family who had

been “charged with a crime that they were not guilty of.” Next, the Government asked whether

the witness was “aware” of “anyone” who had been “charged with a crime they didn’t commit.”

The district court properly sustained objections to these questions.

       The third time, however, the Government asked Tartaglione whether, when he made his

statement regarding the alleged “9,684 other charges,” he “had . . . known of anyone” who “had

been charged with a crime that was not guilty of it.” In response to the defense objection, the

Government asserted that this question probed the witness’s state of mind, by asking Tartaglione

what he “had . . . known” at the time he made the “9,684 [crimes]” statement instead of inquiring

about what he knew at the time of his testimony.

       Although it is possible to read the question as addressing the witness’s state of mind, we

are skeptical of the Government’s articulated rationale. The Government had already explored

the witness’s state of mind, in an appropriately open-ended manner, when it asked Tartaglione,

“[w]hen you said, ‘9,684 other charges,’ what did you mean by that?” The witness gave a

complete answer to that question—Tartaglione testified that he was trying to ingratiate himself

with Basciano by making derogatory comments about the Government. If the only thing the

Government was concerned about was Tartaglione’s state of mind when he made the statement,

there was no need to ask any more questions.

       Instead, the Government began a line of questioning that seems as if it were designed to

prompt the witness to declare that anyone linked to organized crime who is charged with a crime

is in fact guilty of that crime. The Government tried three times to elicit such a statement from

                                                10
the witness and stopped the line of questioning only when the witness said what the Government

wanted to hear. Furthermore, even as framed by the Government, the third and last of those

questions does not explore what motivated Tartaglione to make the “9,684 other charges”

statement. Rather, it probes what he knew about the criminal behavior of persons other than the

defendant. This suggests to us that the Government had some other goal in mind. The testimony

elicited by the Government’s question in this regard was not about DeFilippo and did not address

issues relating to the defendant’s guilt, so it had little or no probative value. And the potential for

unfair prejudice was real. We conclude, therefore, that the Government should not have pressed

this line of questioning and the district court erred in overruling the defendant’s objection.

       Despite our concerns about the Government’s conduct, however, we conclude that the

error was harmless. The Government presented substantial evidence at trial establishing

DeFilippo’s guilt. The improper question and answer were not referenced in the Government’s

summation or otherwise highlighted. Evidentiary errors affect substantial rights, meriting

reversal, only if they have a “substantial and injurious effect or influence” on the jury’s verdict.

United States v. Dukagjini, 326 F.3d 45, 62 (2d Cir. 2003) (quoting United States v. Castro, 813

F.2d 571, 577 (2d Cir. 1987)). Though we cannot condone the Government’s examination

technique, we are confident that Tartaglione’s brief response to the Government’s improper

question had no such effect on the verdict here.



       B.      Tartaglione’s Recollection of the “Killing Kids” Statement

1.     Facts



                                                   11
        At trial, Tartaglione testified about two conversations that he had recorded at the direction

of law enforcement. In fact, however, Tartaglione had worn a wire and recorded conversations

on 40 occasions. On direct examination, the Government did not introduce any evidence of the

other 38 recordings or conversations, nor did it question Tartaglione about the substance of those

conversations.

        On cross-examination, defense counsel sought to discredit Tartaglione’s testimony by

showing that he did not remember the two conversations at issue and was only able to testify

about them because he had been coached by the Government. To that effect, counsel questioned

Tartaglione about his ability to recall the other, unintroduced 38 conversations and implied that

Tartaglione could not remember those conversations because he had not been coached about

them.

        On redirect, the Government struck back and asked Tartaglione about a recording that he

could remember:

        Government: You don’t remember each and everything that was said on each of those
                     recordings, do you?
        Tartaglione: No.
        Government: [D]id you ever have a meeting with Tony Urso and Joe Cammarano?
        Tartaglione: Yes. . . .
        Government: Did you ever make recordings of those meetings?
        Tartaglione: Yes.
        Government: As you sit here today, do you have a specific recollection of something
                     that Mr. Urso said about killing kids?
        Tartaglione: Yes.
        Defense:     Objection, move to strike.
        Government: What was said?
        Defense:     Relevance.
        Court:       Side bar. . . . I’ve considered all the arguments and I find it’s appropriate
                     redirect.
        Government: Mr. Tartaglione, I was asking you before a tape recording [sic] that was
                     made with Mr. Urso and Mr. Cammarano, do you remember that?

                                                 12
       Tartaglione: Yes.
       Government: Do you remember a comment about the murdering the wives and children
                    of cooperating witnesses?
       Tartaglione: Yes.
       Government: Can you explain to the jury what was said by Mr. Urso?
       Tartaglione: That anybody that’s cooperating that we should hack out their kids or the
                    family, just so—and throw them in the streets and make a lesson out of
                    this.
       Government: Why would that make a lesson?
       Tartaglione: That if you became a cooperator, you would have second thoughts about
                    being a cooperator. . . .
       Government: Why would it cause a problem for the Bonanno Family for members of the
                    Bonanno Family to be cooperating?
       Tartaglione: Well, you cooperate, you tell them everything that you know about the
                    family.
       Government: Would that relate to criminal activity?
       Tartaglione: It would be criminal activity and indictments.
       Government: When Mr. Urso said that, Mr. Basciano wasn’t present, was he?
       Tartaglione: No.
       Government: Mr. DeFilippo wasn’t present?
       Tartaglione: No.
       Government: At the time was Mr. Urso the highest ranking member of the Bonanno
                    Family on the street?
       Tartaglione: Yes.

(Trial Tr. at 5259-65.)

       In the midst of this questioning, the defense asked for a side bar and objected to the line

of questioning. Both defense attorneys argued that this questioning was not relevant to this case,

and that even if it were relevant as rebuttal, its admission violated Rule 403. The Government

argued that the defense had been allowed to pick and choose the portions of the 38 recorded

conversations that it used to attack Tartaglione’s credibility. Defense counsel, according to the

Government, had opened the door to the Government’s use of the same method of questioning.

After hearing these arguments, the district court overruled the defense objection to this

questioning.


                                                13
        DeFilippo raises the same arguments on appeal. The Government contends that the

questioning was a proper way to rehabilitate Tartaglione’s credibility in response to DeFilippo’s

attempt to impeach it. The Government further claims that the testimony was not prejudicial

because the prosecutor made a point of establishing that DeFilippo had not been present for the

conversation and because no other evidence linked DeFilippo to Urso. And finally, the

Government argues that the testimony was so similar to other evidence that had been introduced

about murders and other violent crimes that it could not have prejudiced the jury.

2.      Law

        We find no merit in DeFilippo’s claim that the testimony was not relevant; it was

obviously relevant to Tartaglione’s ability to recall previous conversations without having been

coached by the Government, an issue that the defense made relevant in its own questioning. The

more difficult question is whether the testimony should have been excluded under Rule 403.

        In relevant part, Federal Rule of Evidence 403 provides for the exclusion of otherwise

relevant evidence “if its probative value is substantially outweighed by the danger of unfair

prejudice.” Fed. R. Evid. 403. We “uphold Rule 403 rulings unless the district court has abused

its discretion.” Sprint/United Mgmt. Co. v. Mendelsohn, 128 S. Ct. 1140, 1145 (2008). “[S]o

long as the district court has conscientiously balanced the proffered evidence’s probative value

with the risk for prejudice, its conclusion will be disturbed only if it is arbitrary or irrational.”

United States v. Awadallah, 436 F.3d 125, 131 (2d Cir. 2006). In light of the deferential nature

of our review, “appellate courts reviewing a district court’s evaluation of evidence under Federal

Rule of Evidence 403 ‘generally maximiz[e] its probative value and minimiz[e] its prejudicial



                                                   14
effect.’” United States v. LaFlam, 369 F.3d 153, 155 (2d Cir. 2004) (alterations in original)

(quoting United States v. Downing, 297 F.3d 52, 59 (2d Cir. 2002)).

       Although our review is deferential, it is informed by several guiding principles that

elaborate on the terms “prejudice” and “probative value.” The Supreme Court has observed that

“[t]he term ‘unfair prejudice’ . . . speaks to the capacity of some concededly relevant evidence to

lure the factfinder into declaring guilt on a ground different from proof specific to the offense

charged.” Old Chief v. United States, 519 U.S. 172, 180 (1997). The question is not whether the

evidence was suggestive of guilt—as all relevant evidence offered against the defendant would

suggest guilt—but rather, whether “it tends to have some adverse effect upon a defendant beyond

tending to prove the fact or issue that justified its admission into evidence.” United States v.

Figueroa, 618 F.2d 934, 943 (2d Cir. 1980). This “adverse effect” may consist of a “tendency of

the evidence [in question] to prove some adverse fact not properly in issue or unfairly to excite

emotions against the defendant.” Id.

       When we balance this potential prejudice against the probative value of the evidence, our

judgment is “informed by the availability of alternative means to present similar evidence.”

Awadallah, 436 F.3d at 132. The Supreme Court has approved of the consideration of such

“evidentiary alternatives,” holding that “when Rule 403 confers discretion by providing that

evidence ‘may’ be excluded, the discretionary judgment may be informed not only by assessing

an evidentiary item’s twin tendencies, but by placing the result of that assessment alongside

similar assessments of evidentiary alternatives.” Old Chief, 519 U.S. at 184-85. It is with these

principles in mind that we now turn to whether the district court erred in allowing the



                                                 15
Government to question Tartaglione about Urso’s reference to killing cooperating witnesses and

their children.

        We are troubled by the Government’s decision to rehabilitate Tartaglione’s credibility

and demonstrate his ability to remember past events through the use of Urso’s highly

inflammatory statement. The Government asserts that because Tartaglione testified that neither

defendant was present when the quoted speaker (Urso) made the offending statement, any

prejudicial impact of Urso’s statement was thus removed. We disagree. After eliciting Urso’s

statement from Tartaglione—and thereby demonstrating Tartaglione’s ability to remember,

which was the asserted reason for asking about the statement—the Government continued and

asked Tartaglione about why the Family would seek to punish cooperating witnesses and about

Urso’s leadership position in the Family. This further questioning went far beyond establishing

Tartaglione’s ability to remember other recorded conversations. It proved that Urso was stating

Family policy. We have little doubt that it was intended “to have [this] adverse effect upon

[DeFilippo],” an effect that went well beyond the purpose that “justified its admission into

evidence,” Figueroa, 618 F.2d at 943.

        Our concern is compounded by our confidence that the Government could have sought to

rehabilitate Tartaglione’s credibility with any one of a number of “evidentiary alternatives” to

Urso’s highly prejudicial statements about killing the children of cooperating witnesses. See Old

Chief, 519 U.S. at 185. Tartaglione had recorded 38 conversations. We have difficulty believing

that none of those conversations included memorable yet neutral (or less inflammatory)

statements about which Tartaglione could have testified. The abundance of the possible

rehabilitating evidence, along with the extreme nature of the evidence the Government chose to

                                                16
use, strongly suggests that it was precisely the “unfairly prejudicial” effect of Urso’s statement

that caused the Government to select it. Old Chief, 519 U.S. at 183.

       We nevertheless find that the district court did not abuse its considerable discretion when

it admitted Tartaglione’s testimony about Urso’s statement notwithstanding DeFilippo’s Rule

403 challenge. Despite our misgivings about the Government’s conduct in introducing the

testimony it did through Tartaglione, the district court “conscientiously balanced the proffered

evidence’s probative value with the risk for prejudice” and its ruling was not “arbitrary or

irrational,” Awadallah, 436 F.3d at 131. Accordingly, we defer to its judgment.



                                    II. Sentencing Challenges

       We review sentences “under an abuse-of-discretion standard” for both procedural and

substantive unfairness. Gall v. United States, 128 S. Ct. 586, 597 (2007). With regard to

procedural unfairness, we will find an abuse of discretion where the district court ‘fail[ed] to

calculate (or improperly calculat[ed]) the Guidelines range, treat[ed] the Guidelines as

mandatory, fail[ed] to consider the § 3553(a) factors, select[ed] a sentence based on clearly

erroneous facts, or fail[ed] to adequately explain the chosen sentence. Id.



       A.      Whether the Sciascia Murder Was Relevant Conduct

1.     Facts

       The Government charged DeFilippo with the murder of George Sciascia as both an

independent offense (Counts 8, 9, and 10) and as racketeering acts under the Count 1 RICO

conspiracy. According to the Government, the head of the Family, Joseph Massino, had ordered

                                                 17
Sciascia killed in retaliation for Sciascia having been disrespectful of a member of the Family.

A cooperating witness testified about his involvement in the murder, and he stated that DeFilippo

was the shooter. At trial, the jury found that the Government had failed to prove DeFilippo’s

responsibility for the murder of George Sciascia, either as an independent offense or as a

racketeering act under Count 1. At sentencing, however, the district court found by a

preponderance of the evidence that DeFilippo was responsible for the Sciascia murder, and it

included the Sciascia murder as relevant conduct under the Guidelines. DeFilippo objected to

the inclusion of the Sciascia murder as relevant conduct on the bases of both relevance and lack

of proof.

       On appeal, DeFilippo does not challenge the district court’s factual finding that DeFilippo

was responsible for the Sciascia murder. Instead, he argues that the Sciascia murder was not

relevant conduct because it was not related to a conspiratorial object of which DeFilippo was

convicted. DeFilippo claims that in Count 1, the RICO conspiracy, he was charged with a

conspiracy having multiple objects (i.e., the racketeering acts identified in the Indictment).

According to DeFilippo, these racketeering acts fall into two categories relating to two

overarching conspiratorial objectives: (1) generating money for members and associates of the

Family; and (2) employing Family resources to settle personal grievances.

       At trial, DeFilippo argues, he was convicted only of racketeering acts that fell into the

“generating money” category (i.e., the gambling acts and the Nunez murder), while he was not

found guilty of the racketeering acts that fell into the “personal grievances” category (i.e., the

Sciascia murder, which was allegedly in retaliation for Sciascia’s disrespect of a Family

member). He believes that the jury therefore found him guilty of a conspiracy that had as its

                                                  18
objective generating money for members and associates of the Family. He believes that the jury

did not find him guilty of a conspiracy that had revenge as its purpose. He further concludes that

because the jury did not find him guilty of a “revenge” conspiracy, the Sciascia murder—which

he claims was related only to the “revenge” conspiracy—is not relevant to his conviction.

       For support, DeFilippo relies on Sentencing Guidelines § 1B1.2(d), which instructs the

sentencing court, when faced with a conviction for a multi-object conspiracy, to treat it as several

convictions for single-object conspiracies. The Commentary emphasizes that when a guilty

verdict or plea does not establish which offense was the object of the conspiracy of which the

defendant was convicted, the district court should apply § 1B1.2(d) to that offense only if it finds

the defendant guilty of conspiring to commit that offense beyond a reasonable doubt. U.S.

Sentencing Guidelines Manual § 1B1.2(d) cmt. app. n.4 (2006). DeFilippo urges us to find that

because the jury verdict did not establish that he was guilty of the “revenge” offense, which he

asserts was an “object” of his RICO conspiracy, the district court erred in finding him responsible

for the “revenge” offense by only a preponderance of the evidence.



2.     Law

       DeFilippo is mistaken in his reliance on Sentencing Guidelines § 1B1.2, which governs

the Guidelines calculation for multi-object conspiracies, because a RICO conspiracy is not a

multi-object conspiracy. A RICO conspiracy is a single-object conspiracy, with the object being

to engage in racketeering; predicate racketeering acts are not conspiratorial objects. 18 U.S.C. §

1962(d) (2006) (“It shall be unlawful for any person to conspire to violate any of the provisions

of subsection (a), (b), or (c) of this section.” (emphasis added)); see also United States v.

                                                 19
Yannotti, No. 06-5571-cr, 2008 WL 4071691, at *13 (2d Cir. Sept. 4, 2008) (“[T]he RICO

conspiracy with which he was charged had only one object—to conduct or participate in the

affairs of the charged enterprise . . . through a pattern of racketeering.”); United States v.

Ruggiero, 726 F.2d 913, 923 (2d Cir. 1984) (“A RICO conspiracy under § 1962(d) based on

separate conspiracies as predicate offenses is not merely a ‘conspiracy to conspire’ as alleged by

appellants, but is an overall conspiracy to violate a substantive provision of RICO . . . .”

(emphasis added)) (abrogated on other grounds by Salinas v. United States, 522 U.S. 52 (1997));

United States v. Carrozza, 4 F.3d 70, 79 (1st Cir. 1993) (“[Sentencing Guidelines] § 1B1.2(d)

was enacted to deal with multiple object conspiracies charged in a single count. A RICO

conspiracy, however, is considered a single object conspiracy with that object being the violation

of RICO.”). Sentencing Guidelines § 1B1.2 is, therefore, inapplicable. Yannotti, 2008 WL

4071691, at *13. Instead, a RICO offense is governed by Sentencing Guidelines § 2E1.1, which

also governs the treatment of underlying predicate acts. See U.S. Sentencing Guidelines Manual

§ 2E1.1(a) (2006) (instructing the court to apply offense level 19 “or . . . the offense level

applicable to the underlying racketeering activity”); id. at cmt. app. n.1 (instructing that “[w]here

there is more than one underlying offense,” the court should “treat each underlying offense as if

contained in a separate count of conviction”).

       When reviewed in light of the Guidelines that do apply, we find that the district court

appropriately considered the Sciascia murder to be relevant conduct. Conduct is relevant if it

was “committed, aided, abetted, counseled, commanded, induced, procured, or willfully caused

by the defendant . . . during the commission of the offense of conviction, in preparation for that

offense, or in the course of attempting to avoid detection or responsibility for that offense.” U.S.

                                                  20
Sentencing Guidelines Manual § 1B1.3(a)(1) (2006). When the offense of conviction is a RICO

conspiracy, relevant conduct may include “underlying predicate acts,” even if not proven at trial

beyond a reasonable doubt, as long as the sentencing court finds that they were proven “by the

lower preponderance of the evidence standard.” Yannotti, 2008 WL 4071691, at *13 (citing

United States v. Vaughn, 430 F.3d 518, 526-27 (2d Cir. 2005)). The Sciascia murder was

underlying racketeering activity, and while DeFilippo has challenged the burden the district court

applied in making its finding, he does not challenge the finding itself that DeFilippo was

responsible for it. We therefore affirm the district court’s inclusion of the Sciascia murder as

relevant conduct in its Guidelines analysis.



       B.      The Version of the Guidelines Applicable to the Nunez Murder

1.     Facts

       The district court, when sentencing DeFilippo in 2007, chose to use the post-2004

Guidelines to calculate the base offense level for the 1985 attempted murder of David Nunez,

which was a predicate racketeering act under the RICO conspiracy charged in Count 1. Prior to

November 2004, the Guidelines base offense level for an attempted murder was 28. U.S.

Sentencing Guidelines Manual § 2A2.1(a)(1) (2003). Effective November 1, 2004, the base

offense level for attempted murder became 33. U.S. Sentencing Guidelines Manual §

2A2.1(a)(1) (2004).

       The district court used the post-2004 Guidelines because it found that DeFilippo’s

involvement in the RICO conspiracy had continued beyond his arrest in 2003. The court based

this finding on several items of evidence introduced by the Government. First, the Government

                                                 21
had introduced a list of names, including DeFilippo’s, that had been seized during the arrest of

Anthony Rabito, the Family’s consigliere, in 2007. The Government alleged that the list was of

then-current captains in the Family, and it asserted that DeFilippo’s inclusion in the list indicated

his continuing membership. Second, one witness testified at trial that membership in the Family

was lifelong and continued even when an individual had been arrested. Third, the Government

introduced a recorded conversation between Basciano and another member of the Family about

the use of the Family’s “war chest” funds to pay for DeFilippo’s legal fees.

        In response, DeFilippo’s attorney proffered that DeFilippo’s fees were being paid by his

family members, not by the Family war chest. DeFilippo requested a hearing on this point. He

argued further that the law presumed that membership in a conspiracy ends upon incarceration,

and he claimed that the Government had not rebutted that presumption. The district court

refused the request for a hearing because, during the lengthy interim between verdict and

sentencing, the defense failed to introduce any documentary proof that DeFilippo’s family

members were paying his legal fees.

        On appeal, DeFilippo argues that the Government failed to rebut an alleged presumption

that a person withdraws from a conspiracy when he is arrested. DeFilippo also challenges the

district court’s refusal to hold a hearing on t his issue, as requested.



2.      Law

        We find no support for DeFilippo’s assertion that incarceration creates a rebuttable

presumption of withdrawal from a conspiracy. For support, DeFilippo cites to United States v.

Escobar, 842 F. Supp. 1519 (E.D.N.Y. 1994), where the district court held that “[w]hile the

                                                  22
arrest and incarceration of a conspirator does not always constitute withdrawal from the

conspiracy, there is a rebuttable presumption that incarceration constitutes withdrawal by that

conspirator.” Id. at 1528. In Escobar, the district court was deciding whether the Government

could admit a statement made by the defendant’s coconspirator after his arrest. Id. After

reviewing the factual context of the statement, the court concluded that the speaker had not been

a member of the conspiracy when he made the statement, in part because he had been

incarcerated, and that the statement was therefore not admissible under the coconspirator hearsay

exception. Id.

       The Escobar court’s statement regarding a rebuttable presumption that a person

withdraws from a conspiracy when arrested is not the law of this Circuit. As we have noted, “a

conspirator who has been arrested remains responsible for acts committed in furtherance of the

conspiracy by co-conspirators who are still at large.” United States v. Cruz, 797 F.2d 90, 98 (2d

Cir. 1986); see also United States v. Joyner, 201 F.3d 61, 72 (2d Cir. 2000) (holding that

although the defendant “was incarcerated when those offenses occurred, he remained a

coconspirator—he soon emerged from jail to resume participation in the ring’s

drug-trafficking—and was responsible for crimes that were foreseeable consequences of the

conspiracy”), reh’g denied and modified on other grounds by United States v. Joyner, 313 F.3d

40 (2d Cir. 2002). Although arrest may constitute withdrawal, whether it does is a fact-

dependent question: “While arrest or incarceration may constitute a withdrawal from a

conspiracy, it does not follow that in every instance it must, and whether a coconspirator’s

imprisonment constitutes a withdrawal must be decided by the jury in light of the length and

location of the internment, the nature of the conspiracy, and any other available evidence.”

                                                23
United States v. Flaharty, 295 F.3d 182, 192-93 (2d Cir. 2002) (citations and internal quotation

marks omitted). We made no reference to any purported presumption.

          Even if we were to find a presumption to exist, the Government introduced sufficient

evidence to overcome it. Evidence established that (1) membership in the Family was lifelong

and continued beyond arrest and incarceration; (2) after his arrest, DeFilippo remained on a list

of active members that included other individuals who had also been incarcerated; and (3)

DeFilippo continued to receive funds from the Family’s “war chest.” These pieces of evidence,

considered together, demonstrate DeFilippo’s continuing membership in the Family after his

arrest.

          We also find that the district court did not abuse its discretion when it refused

DeFilippo’s request for a hearing. Neither the Due Process Clause nor the Guidelines require the

district court to resolve sentencing disputes through a “‘full-blown evidentiary hearing.’” United

States v. Phillips, 431 F.3d 86, 93 (2d Cir. 2005) (quoting United States v. Slevin, 106 F.3d 1086,

1091 (2d Cir. 1996)). “[T]his is not the sort of situation where all a defendant need do is knock

on the hearing room door, and it will automatically open to him.” United States v. Ibanez, 924

F.2d 427, 430 (2d Cir. 1991). The district court is required only to “‘afford the defendant some

opportunity to rebut the Government’s allegations,’” Phillips, 431 F.3d at 93 (quoting Slevin, 106

F.3d at 1091), and “[t]he procedures to be adopted for resolution of such disputes lie within the

sound discretion of the sentencing judge,” United States v. Berndt, 127 F.3d 251, 257 (2d Cir.

1997).

          Here, despite having ample time, DeFilippo failed to introduce any evidence that his

attorney’s fees were being paid by members of his own family. DeFilippo did not even offer an

                                                   24
affidavit to that effect. Even now on appeal, DeFilippo has not identified the evidence he would

have introduced at a hearing nor described what the evidence would have shown. The district

court did not abuse its discretion by resolving the dispute over attorney’s fees without a hearing.



                                         IV. Conclusion

       We have considered all of DeFilippo’s arguments, and for the reasons stated herein and in

an accompanying summary order, we AFFIRM the judgment of the district court.




                                                 25